Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS







IN RE:  BARRY DWAYNE MINNFEE,

                            Relator.

§
 
§
 
§
 
§
 
§
 
 § 




No. 08-11-00104-CV

AN ORIGINAL PROCEEDING
                        IN MANDAMUS



 

 

 




MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

            Relator has filed a petition for writ of mandamus in this Court.  The petition is difficult to
understand, but it appears that Relator is complaining of the district court clerk’s failure to file his
suit for an intentional tort.    
            We have jurisdiction to issue a writ of mandamus against certain judges within our
geographic district.  Tex.Gov’t Code Ann. § 22.221(b)(West 2004).  We also have authority to
issue a writ of mandamus if it is necessary to enforce our jurisdiction.  Id. § 22.221(a).  We do not
have jurisdiction to issue a writ of mandamus to compel a district court clerk to file a lawsuit.  See
In re Johnson, No. 07-04-0048-CV, 2004 WL 384458, at *1 (Tex.App.--Amarillo March 2, 2004,
orig. proceeding)(mem. op.); see also In re Bernard, 993 S.W.2d 453, 454 (Tex.App.--Houston [1st
Dist.] 1999, orig. proceeding)(O’Connor, J., concurring)(“When a district clerk refuses to accept a
pleading presented for filing, the party presenting the document may seek relief by filing an
application for writ of mandamus in the district court.”).
            Accordingly, the petition for a writ of mandamus is dismissed.

May 11, 2011                                                              
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.